DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Status of Claims
Claims 1-4 were rejected in Office Action mailed on 02/18/2021.
Applicant filed a response and amended claims 1-4.
Claims 1-8 are currently pending in the application, of claims 5-8 are withdrawn from consideration.
The merits of claims 1-4 are addressed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkuwa et al. (U.S. Patent Application Publication 2018/0183077) in view of Woo et al. (NPL, 20061) and Tano (U.S. Patent Application Publication 2016/0132035).
Regarding claim 1, Ohkuwa teaches a fuel cell system (1) (abstract) comprising:
a fuel cell generating power in response to supply of fuel gas (i.e., electric power by an electrochemical reaction with supplied hydrogen gas) (paragraph [0008], [0025])
a fuel gas supply unit (i.e., first and second tank) (31) (32) supplying fuel gas to the fuel cell (paragraph [0032]) (see figure 1)
a power controller (i.e., power generation control unit) (93) (paragraph [0042]) (see figure 1); and
a power generation controller (i.e., supply state determining unit) (91).
As to the following limitations directed to the functionality of the power controller:
to receive generated power output from the fuel cell, the power controller configured to supply power generated by the fuel cell to outside from the fuel cell; 
 the power controller is programmed to limit the current drawn from the fuel cell to be lower than a current value that fulfills the requested amount of power generation, and supply an amount of power smaller than the requested amount of power generation to outside from the fuel cell when a condition for limiting the current is met, the condition being that the fuel cell does not generate to fulfill the 
remove the limit of the current drawn from the fuel cell after the condition for limiting the current is dissolved, wherein the power controller is programmed to remove the limit of the current drawn from the fuel cell by: 
increasing the current drawn from the fuel cell at a first predetermined increase rate when the requested amount of power generation exceeds a predetermined threshold below a rated power generation amount of the fuel cell, and 
increasing the current drawn from the fuel cell at a second increase rate higher than the first predetermined increase rate when the requested amount of power generation is equal to or less than the predetermined threshold.
control at least the current drawn from the fuel cell, so as to increase the power to be supplied to outside from the fuel cell to the requested amount of power generation.
while not explicitly articulated in Ohkuwa, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (i.e., fuel cell system) (see MPEP 2114(I)). It is submitted that the apparatus of Ohkuwa possess the requisite claimed structure (i.e., a fuel cell, a fuel gas supply unit, a power controller, 
related to point a-d above, the power controller (93) controls power generation of the fuel cell 2 specifically, by changing a flow rate of fuel supplied and adjusting operations of the inverter. As a result, electric power to be supplied is appropriately adjusted (paragraphs [0027], [0042]). Therefore, it would be apparent that the limitations in point a-d above are also expected in the power controller of Ohkuwa or at least, it would be obvious to a skilled artisan to modify and program the controller to set current values according to a specific/required power to be supplied or adjusted thereby arriving at the presently claimed invention. 
Similarly, as to the following limitations directed to the functionality of the power generation controller:
the power generation controller configured to control at least supply of the fuel gas supplied by the fuel gas supply unit to operate the fuel cell to fulfill a requested amount of power generation requested for the fuel cell.
while not explicitly articulated in Ohkuwa, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (i.e., fuel cell system) (see MPEP 2114(I)). It is submitted that the apparatus of Ohkuwa possess the requisite claimed structure (i.e., a fuel cell, a fuel gas supply unit, a power controller, a power generation controller), such that it would necessarily follow that the system would be capable of performing the recited functionality. Nonetheless, Ohkuwa teaches:
related to point f above, the power generation controller (91) perform supply state determining control to determine supply state of hydrogen gas into the fuel gas supply unit (i.e., first and second tank) (paragraph [0040]). Therefore, it would be point f above are also expected in the power generation controller of Ohkuwa.  
It is also noted that a controller, in computing context, is defined as a hardware device or a software program that manages or directs the flow of data between two entities2. As such, it is interpreted the actual power controller and power generation controller as claimed define a structural feature of the claimed fuel cell system in terms of a hardware device or a software program and the flow of data is the operation (i.e., see points a-d and point f above) the controllers are programmed or ordered to execute. One of ordinary skill in the art could have easily considered programming the controllers of Ohkuwa to execute the recited operations.  
However, additional guidance with reference to the controllers and its programming is provided below.
Woo, directed to fuel cell current regulation by fuel feed control (title), teaches the power output from the fuel cell is related to the regulation of current which is controlled by limiting the fuel gas supply to the fuel cell (i.e., hydrogen feed) (abstract) (page 957, 959, 968) (see figure 5). Woo teaches a controller is used to regulate current and supplied fuel gas (pages 961-962). Further, Woo teaches regulating current by fuel gas supplied improves fuel efficiency, simplifies control system and the need for additional infrastructure needed for recycling excess fuel. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ohkuwa to program the controller to 
Tano, also directed to a fuel cell system and method of controlling a fuel cell (same as the claimed invention) (title) (abstract), teaches a fuel cell system having a power controller (20) and a power generation controller (300) (paragraph [0026]) (see figure 1). Tano teaches the regulation and control of current to upper and lower limits and fuel gas supply reduce complicated arbitration of system performance (paragraphs [0008]-[0009]) and maintain power generation efficiency (paragraph [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controllers of Ohkuwa to be programmed to execute the recited operations as suggested by Tano in order to reduce complicated arbitration of system performance and maintain efficiency of power generation. 
Ohkuwa does not explicitly teaches the power controller is connected to a power supply line however, such is implicit or at the very least highly obvious. Ohkuwa teaches the fuel cell system is mounted in a vehicle that includes an AC motor as a power source, which use electric power supplied from the fuel cell system (1) (paragraph [0025]). As such, a person having ordinary skill in the art would find obvious that the power controller of Ohkuwa would require to be connected to a power supply line in order to supply electric power to the power source of the vehicle. 
Regarding claim 2-4, Ohkuwa teaches the fuel cell system as described above in claim 1 to include the power controller (93). Similar to above, regarding the following limitations directed to the functionality of the power controller: 
the power controller programmed to determine that the condition for limiting the current drawn from the fuel cell is dissolved based on both of a first condition under which the requested amount of power generation exceeds an upper limit range of power generation including the rated power generation amount of the fuel cell, and a second condition under which the supply of the fuel gas to the fuel cell is insufficient so generated power does not commensurate with the requested amount of power generation, and determine to remove the limit of the current drawn from the fuel cell based on the second condition.
the power controller is programmed to determine that the second condition is met when a difference between the pressure of the fuel gas required for fulfilling the requested amount of power generation and the pressure of the fuel gas supplied to the fuel cell is equal or greater than a first determination value.
the power controller determines is programmed to determine that the second condition has been dissolved and remove the limit of the current drawn from the fuel cell when the difference between the pressure of the fuel gas required for fulfilling the requested amount of power generation and the pressure of the fuel gas supplied to the fuel cell is equal or less than a second determination value that is lower than the first determination value.
a power controller, a power generation controller), such that it would necessarily follow that the system would be capable of performing the recited functionality. Nonetheless, Ohkuwa teaches:
related to point h to point j above, the power controller (93) controls power generation of the fuel cell system specifically, by changing a flow rate of fuel supplied and adjusting operations of the inverter and power supplied to the motor (paragraphs [0027], [0042]). In addition, the fuel cell unit (1) includes a storage unit (94) that can store calculation results from the power controller (93) functions related to conditions and operations of the system (paragraph [0043], [0061]-[0067]). Therefore, it would be apparent that the limitations in point g to point i above are also expected in the power controller of Ohkuwa.  
It is also noted that a controller, in computing context, is defined as a hardware device or a software program that manages or directs the flow of data between two entities3. As such, it is interpreted the actual power controller as claimed defines a structural feature of the claimed fuel cell system in terms of a hardware device or a software program and the flow of data is the operation (i.e., see points a-d, point f, and points h-j above) the controllers are programmed or ordered to execute. One of ordinary skill in the art could have easily considered programming the controllers of Ohkuwa to execute the recited operations.  

Woo, directed to fuel cell current regulation by fuel feed control (title), teaches the power output from the fuel cell is related to the regulation of current which is controlled by limiting the fuel gas supply to the fuel cell (i.e., hydrogen feed) (abstract) (page 957, 959, 968) (see figure 5). Woo teaches a controller is used to regulate current and supplied fuel gas (pages 961-962). Further, Woo teaches regulating current by fuel gas supplied improves fuel efficiency, simplifies control system and the need for additional infrastructure needed for recycling excess fuel. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ohkuwa to program the controller to execute the recited programmed operation as suggested by Woo in order to improve fuel efficiency, simplify controllers configuration and reduce the need for additional infrastructure required for recycling excess fuel.
Tano, also directed to a fuel cell system and method of controlling a fuel cell (same as the claimed invention) (title) (abstract), teaches a fuel cell system having a power controller (20) and a power generation controller (300) (paragraph [0026]) (see figure 1). Tano teaches the regulation and control of current to upper and lower limits and fuel gas supply reduce complicated arbitration of system performance (paragraphs [0008]-[0009]) and maintain power generation efficiency (paragraph [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controllers of Ohkuwa to be . 

Response to Arguments
Applicant argument filed on 04/19/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Woo and Tano. 
Examiner appreciates the clarification provided and amendments to the claims therefore, the previous objection and rejections under 112(a) and 112(b) are withdrawn.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Imanaishi et al. (U.S. Patent Application Publication 2010/0248055).
Ichikawa et al. (U.S. Patent Application Publication 2009/0315396).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Woo et al., PEM fuel cell current regulation by fuel feed control, Elsevier, Chemical Engineering Science, 62 (2007), p. 957-968. 
        2 https://whatis.techtarget.com/definition/controller
        3 https://whatis.techtarget.com/definition/controller